United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Toms River, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1267
Issued: February 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 8, 2018 appellant, through counsel, filed a timely appeal from a December 14,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that she developed
neck and shoulder conditions causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On March 9, 2016 appellant, then a 55-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging that, on or about January 14, 2016, she developed a bulging disc and
a slight tear in her right rotator cuff due to lifting heavy objects in the performance of duty. She
stopped work on that date.
In a March 18, 2016 development letter, OWCP requested additional factual and medical
evidence supporting appellant’s occupational disease claim. It afforded her 30 days to respond.
Appellant subsequently submitted a narrative statement, in which she explained that, after
work on January 14, 2016, her shoulder hurt and she sought medical treatment the next day. She
noted that magnetic resonance imaging (MRI) scans of her shoulder and cervical spine
demonstrated a bulging disc and partial right rotator cuff tear. Appellant noted that her work duties
placed stress on her arms, shoulders, and back.
OWCP also received a note dated January 15, 2016 from Dr. Martin Pollack, a Boardcertified internist, which diagnosed a muscle strain.
Diagnostic testing reports revealed that on January 25, 2016 appellant underwent cervical
spine and right shoulder MRI scans. Her cervical spine MRI scan demonstrated a C7-T1 broad
right disc protrusion blocking the entrance to the right neural foramen. Appellant’s right shoulder
MRI scan demonstrated rotator cuff tendinosis with a high-grade partial tear.
By decision dated May 6, 2016, OWCP denied appellant’s claim, finding that she had not
provided sufficient factual information to establish job-related activities or exposures and, thus,
she did not establish an injury as defined by FECA.
On May 9, 2016 counsel requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. On January 18, 2017 appellant testified that she had been
employed by the employing establishment for 13 years as a rural carrier. She described her work
duties of delivering parcels weighing up to 50 pounds with a route of 400 stops. Appellant reported
that she had no previous cervical or shoulder injuries.
Following the oral hearing, appellant submitted a form report from Dr. John Mak, a
physician Board-certified in pain management, dated March 24, 2016. Dr. Mak diagnosed
cervical radiculopathy and a herniated disc at C7-T1. He described appellant’s employment duties
of heavy lifting and repetitive work. Dr. Mak checked a box marked “yes” indicating that her
conditions were caused or aggravated by her employment activities.
By decision dated April 3, 2017, OWCP’s hearing representative found that appellant had
sufficiently established her work exposure to satisfy the factual component of fact of injury.
However, he further found that the medical evidence of record was lacking a reasoned opinion
2

establishing causal relationship between the established work exposure and appellant’s diagnosed
conditions.
On May 4, 2017 appellant, through counsel, requested reconsideration of the April 3, 2017
decision. In support of this request, counsel provided a report dated April 12, 2017 from Dr. Mak.
Dr. Mak noted examining appellant due to neck and right shoulder pain which began on
January 15, 2016. He reported that appellant’s job duties as rural carrier for the past 13 years
required her to repetitively deliver mail averaging 400 stops per day and carry heavy packages
weighing up to 50 pounds. Dr. Mak provided his findings on physical examination and reviewed
her MRI scan opining that the cervical herniation was the cause of her pain with right upper
extremity radicular symptoms, paresthesia, and diffuse weakness. He opined that appellant’s
diagnosis was causally related to her repetitive work and heavy lifting. Dr. Mak further determined
that appellant’s job duties resulted in acceleration of underlying cervical degenerative disc disease
leading to cervical herniated nucleus pulposus and cervical radiculopathy. He supported his
opinion by noting that appellant had an isolated herniated disc at C7-T1 with no significant disc
disease at other levels which likely represented a repetitive injury rather than chronic degenerative
disease.
By decision dated December 14, 2017, OWCP denied modification of the April 3, 2017
decision. It noted that appellant had not submitted sufficient medical opinion evidence to establish
causal relationship between her diagnosed conditions and her accepted employment duties.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.5
Causal relationship is a medical question, which requires rationalized medical opinion
evidence to resolve the issue.6 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
3

Id.

4

20 C.F.R. § 10.115(e), (f); see C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48
ECAB 232, 235-36 (1996).
5

C.D., id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

See C.D., supra note 4; Robert G. Morris, 48 ECAB 238 (1996).

3

complete factual and medical background.7 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
developed neck and shoulder conditions causally related to the accepted factors of her federal
employment.
The records contain medical reports from Dr. Mak dated March 24, 2016 and
April 12, 2017. In his March 24, 2016 report, Dr. Mak indicated that appellant’s diagnosed
cervical radiculopathy and herniated disc C7-T1 were related to her employment duties of heavy
lifting and repetitive work. He checked the box marked “yes” indicating that the diagnosed
conditions were caused or aggravated by appellant’s work. Although the “yes” checkmark
indicates support for causal relationship, the Board has held that when a physician’s opinion on
causal relationship consists only of a checkmark on a form report, without more by way of medical
rationale, the opinion is of diminished probative value.9 Dr. Mak did not provide medical rationale
explaining how heavy lifting and repetitive work caused or aggravated appellant’s diagnosed
condition. As such, the Board finds that Dr. Mak’s March 24, 2016 report is of diminished
probative value.
In his April 12, 2017 report, Dr. Mak listed appellant’s job duties and diagnosed cervical
disc herniation as the cause of her pain with right upper extremity radicular symptoms, paresthesia,
and diffuse weakness. He opined that appellant’s diagnosis was causally related to her repetitive
work and heavy lifting. Dr. Mak explained that appellant’s job duties resulted in acceleration of
underlying cervical degenerative disc disease leading to cervical herniated nucleus pulpous and
cervical radiculopathy. He concluded that as appellant had an isolated herniated disc at C7-T1
with no significant disc disease at other levels and that this likely represented a repetitive injury.
The Board has held that a report is of limited probative value regarding causal relationship if it
does not contain medical rationale explaining how a given medical condition was related to
employment factors.10 A mere conclusory opinion provided by a physician, without the necessary
rationale explaining how and why the work factors were sufficient to result in the diagnosed
medical condition, is insufficient to meet a claimant’s burden of proof to establish a claim.11 The
Board finds that although Dr. Mak has provided a supportive opinion regarding causal relationship,
7

Supra note 5.

8

Id.

9

S.W., Docket No. 18-0721 (issued November 6, 2018); Lucrecia M. Nielson, 42 ECAB 583, 594 (1991).

10

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

11

J.D., Docket No. 14-2061 (issued February 27, 2015).

4

he has not provided the medical rationale which is necessary to explain how lifting heavy objects
in the performance of duty was sufficient to result in the claimed neck and shoulder conditions.
As such, the April 12, 2017 report is insufficient to establish appellant’s claim.
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish neck and shoulder conditions causally related to the accepted factors of her
federal employment. Appellant therefore has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
developed neck and shoulder conditions causally related to the accepted factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the December 14, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

